Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 11/19/2021 in which claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 11,184,589 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant application: 17/531505
US Patent: US 11,184,589 B2
1. A method of using a doorbell, comprising: transmitting, via an error-checked protocol, video data and audio data to a cloud storage medium communicatively coupled to the doorbell comprising a housing, a speaker, a transmitter, a button, and a visitor detection system including at least one of a camera, a microphone, and a motion detector; and pausing transmitting, via the error-checked protocol, the video data and the audio data to the cloud storage medium in response to a transmission capacity between the doorbell and at least one of a remote computing device and the cloud storage medium being less than a predetermined threshold, wherein the remote computing device is communicatively coupled to the doorbell.
2. The method of claim 1, further comprising transmitting, via a non-error checked protocol, at least a portion of the video data that represents a video and at least a portion of the audio data that represents audio to the remote computing device.
1. A method of using a doorbell comprising: transmitting, via a non-error checked protocol, at least a portion of video data that represents a video and at least a portion of audio data that represents audio to a remote computing device that is communicatively coupled to the doorbell, wherein the doorbell comprises a housing, a speaker, a transmitter, a button, and a visitor detection system including at least one of a camera, a microphone, and a motion detector; transmitting, via an error-checked protocol, the video data and the audio data to a remote server communicatively coupled to the doorbell; and pausing the transmitting, via the error-checked protocol, the video data and the audio data to the remote server in response to exceeding a predetermined transmission capacity between the doorbell and at least one of the remote computing device and the remote server being less than a predetermined threshold
3. The method of claim 1, further comprising detecting, via the visitor detection system, a presence of a visitor.
2. The method of claim 1, further comprising detecting, via the visitor detection system, a presence of a visitor.
4. The method of claim 2, wherein recording the video data, recording the audio data, transmitting at least the portion of the video data and at least the portion of the audio data to the remote computing device, and transmitting the video data and the audio data to the cloud storage medium are performed concurrently.
3. The method of claim 1, wherein recording the video data, recording the audio data, transmitting at least the portion of the video data and at least the portion of the audio data to the remote computing device, and transmitting the video data and the audio data to the remote server are performed concurrently.
5. The method of claim 2, wherein the video data defines a larger video file size than the portion of the video data, and the audio data defines a larger audio file size than the portion of the audio data.
	
4. The method of claim 1, wherein the video data defines a larger video file size than the portion of the video data, and the audio data defines a larger audio file size than the portion of the audio data.
6. The method of claim 1, wherein pausing transmitting, via the error-checked protocol, the video data and the audio data to the cloud storage medium is performed in response to receiving a request from the remote computing device.
5. The method of claim 1, wherein pausing transmitting, via the error-checked protocol, the video data and the audio data to the remote server is performed in response to receiving a request from the remote computing device.
7. The method of claim 6, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.
6. The method of claim 5, wherein the request is generated by a user selecting an input on a display screen of the remote computing device.
8. The method of claim 1, further comprising transmitting, via the error-checked protocol, the video data and the audio data from the cloud storage medium to the remote computing device.
7. The method of claim 1, further comprising transmitting, via the error-checked protocol, the video data and the audio data from the remote server to the remote computing device.
9. The method of claim 8, wherein the video data and the audio data transmitted, via the error-checked protocol, from the cloud storage medium to the remote computing device is available for viewing and listening on the remote computing device at least a first predetermined amount of time after the recording began, wherein the first predetermined amount of time is 15 minutes

8. The method of claim 7, wherein the video data and the audio data transmitted, via the error-checked protocol, from the remote server to the remote computing device is available for viewing and listening on the remote computing device at least a first predetermined amount of time after the recording began.
9. The method of claim 8, wherein the first predetermined amount of time is 15 minutes.
10. The method of claim 1, further comprising storing, via a ring buffer of the doorbell, a predetermined amount of video and audio.
10. The method of claim 1, further comprising storing, via a ring buffer of the doorbell, a predetermined amount of video and audio.
11. The method of claim 10, wherein the predetermined amount of video and audio comprises 20 minutes of video and audio.

11. The method of claim 10, wherein the predetermined amount of video and audio comprises 20 minutes of video and audio.
12. The method of claim 10, wherein the ring buffer processes a queue of the video data and audio data in a first in first out manner.
12. The method of claim 10, wherein the ring buffer processes a queue of the video data and audio data in a first in first out manner.
13. The method of claim 10, wherein transmitting the video data and audio data to the cloud storage medium occurs at a rate that is faster than the camera records the video data and the microphone records the audio data.
13. The method of claim 10, wherein transmitting the video data and audio data to the remote server occurs at a rate that is faster than the camera records the video data and the microphone records the audio data.
14. The method of claim 1, wherein the remote computing device comprises at least one of a smart phone and a tablet.
14. The method of claim 1, wherein the remote computing device comprises at least one of a smart phone and a tablet.
15. The method of claim 1, wherein the cloud storage medium is remotely located with respect to both the remote computing device and the doorbell.
15. The method of claim 1, wherein the remote server is remotely located with respect to both the remote computing device and the doorbell.
16. The method of claim 1, further comprising in response to receiving, via the motion detector, a first indication of a presence of a visitor, emitting a first sound from a speaker of the doorbell; and in response to receiving, via the motion detector, a second indication of the presence of the visitor, emitting a second sound from the speaker of the doorbell, wherein the first sound is audibly different from the second sound.

16. The method of claim 1, further comprising in response to receiving, via the motion detector, a first indication of a presence of a visitor, emitting a first sound from a speaker of the doorbell.
17. The method of claim 16, further comprising in response to receiving, via the motion detector, a second indication of the presence of the visitor, emitting a second sound from the speaker of the doorbell.
18. The method of claim 17, wherein the first sound is audibly different from the second sound.
17. The method of claim 1, further comprising receiving, by the doorbell, a custom message from the remote computing device; and emitting, by a speaker of the doorbell, the custom message in response to detecting a presence of a visitor.
19. The method of claim 1, further comprising receiving, by the doorbell, a custom message from the remote computing device.
20. The method of claim 19, further comprising emitting, by a speaker of the doorbell, the custom message in response to detecting a presence of a visitor.


                Claims 18-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent: US 11,184,589 B2 in view of Fadell et al. (US 2015/0156031 A1).
 	Regarding claim 18, US Patent: US 11,184,589 B2 disclose the method of claim 1, US Patent: US 11,184,589 B2  does not explicitly disclose further comprising communicatively coupling, via the cloud storage medium, the doorbell to at least one of a communication device and an event detection device. However, Fadell discloses, further comprising communicatively coupling, via the cloud storage medium, the doorbell to at least one of a communication device and an event detection device (para[0126] teaches in the event  one of the network-connected  smart devices detects motion, heat, sound, etc., it sends a corresponding message through the mesh network (e.g., from network-connected  smart device to network-connected smart device) and, in some cases, over the Internet to the central server  or cloud  -computing system 164, which triggers an alarm  if the security   system is armed (e.g., the occupants are away or asleep) para[0156], [0160] teaches map of the smart-home environment 100, the central server  and cloud -computing system 164 can determine a distressed occupant's or an intruder's location in the home and notify emergency personnel regard the same). It would have been obvious to  one of ordinary skill in the art before the effective filing date of invention to use the method of video data and the audio data is transmitted to a remote server that is communicatively coupled to the doorbell of  US Patent: US 11,184,589 B2 with the method of detecting the events  and mapping improves security  that enables the central server  and/or cloud-computing services of Fadell in order to provide a system to determine a security event  is taking place and to provide that information for emergency  responders. (Fadell, [para[0176]]).
	Regarding claim 19, Fadell further discloses the method, further comprising detecting, by at least one of the communication device and the event detection device, an indication of an emergency event (para[0156] teaches event  an alarm  is activated (e.g., when one or more of the smart  hazard detectors 104 detects smoke and activates an alarm). Motivation to combine as indicated in claim 18.
 	Regarding claim 20, Fadell further discloses the method, further comprising sending, by at least one of the communication device and the event detection device, a notification to the doorbell, wherein the notification comprises the indication of the emergency event (para[0168] teaches  notification of an emergency or event   occurring in one home can trigger responses in other homes in the "neighborhood". For example, in the event of a burglary in one home, the central server or cloud-computing architecture 164 instructs the network-connected smart devices of the other smart-home environments 100 in the neighborhood to turn on outside lights, to lock the smart  doorknob 122 and window latches, to arm the security  system, etc.). Motivation to combine as indicated in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425